Case: 1:19-cr-00130-MWM Doc #: 612 Filed: 10/15/20 Page: 1 of 3 PAGEID #: 2379

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI

UNITED STATES OF AMERICA, : Case No. 1:19-cr-130(27)
Plaintiff, | Judge Matthew W. McFarland
Vv. |
HAROLD WALKER,
Defendant.

 

ORDER DENYING MOTION FOR RECONSIDERATION FOR BOND (Doc. 583)

 

This case is before the Court on Defendant Harold Walker’s Motion for
Reconsideration for Bond (Doc. 583). Due to the current COVID-19 outbreak, Mr.
Walker requests that the Court exercise its authority pursuant to 18 U.S.C. § 3142(i)(4)
and grant him a temporary release from pretrial detention. (Id.) The Government has
informed the Court that it does not intend to file a response in opposition to Mr.
Walker's request.

18 U.S.C. § 3142(i)(4) provides, in part, that a “judicial officer may . . . permit the
temporary release of the person . . . to the extent that the judicial officer determines such
release to be necessary for preparation of the person’s defense or for another compelling
reason.” (Id.) Under this statute, Mr. Walker bears the burden of establishing
circumstances warranting temporary release. United States v. Smoot, No. 2:19-CR-20,
2020 WL 1501810, at *2 (S.D. Ohio Mar. 30, 2020).

Mr. Walker, who is 42 years old, is currently being treated for Stage 1
Case: 1:19-cr-00130-MWM Doc #: 612 Filed: 10/15/20 Page: 2 of 3 PAGEID #: 2380

Hypertension and Type 2 Diabetes. (See Docs. 583, 583-1, 583-2, 583-3, 583-4.) In
addition, Mr. Walker has a Body Mass Index above 30, making him medically Obese.
(Id.) Due to his age, hypertension, Type 2 Diabetes, and obesity, Mr. Walker is at an
increased risk of hospitalization and serious complications if he were to contract
COVID-19. (See Docs. 583-5, 583-6, 583-7.) Moreover, Butler County Detention Center,
where Mr. Walker is currently detained, has had at least one confirmed case of COVID-
19. (See Doc. 583-8.) Mr. Walker argues that, due to his heightened concerns of catching
COVID-19, the Court should grant him a temporary release from pretrial detention and,
instead, place him on electronic monitoring.

However, the Court cannot, in good-faith, grant Mr. Walker’s request. In order
to do so, the Court must be satisfied that the conditions of Mr. Walker’s temporary
release would “reasonably assure the appearance of the person as required” and would
not “endanger the safety of any person or the community.” 18 U.S.C. § 3142. But as this
Court has already noted, in addition to the presently charged offense, Mr. Walker has
an extensive criminal history. This includes — but is certainly not limited to—the
following charges: aggravated menacing; felonious assault; obstruction of official
business; conspiracy to distribute and possess with intent to distribute cocaine, cocaine
base, and marijuana; felon in possession of a firearm; and multiple misdemeanor drug
possession convictions. (Doc. 207.) Mr. Walker also has five driving under suspension
offenses, ten excessive sound convictions, twelve failures to appear, and has had
multiple capiases ordered against him. Moreover, Mr. Walker has a currently pending

case in Hamilton County, Ohio, charging him with three counts for trafficking in drugs,

2
Case: 1:19-cr-00130-MWM Doc #: 612 Filed: 10/15/20 Page: 3 of 3 PAGEID #: 2381

possession of drugs, and having weapons while under disability. (Id.)

While the Court is mindful of, and sensitive to, the “unprecedented magnitude of
the COVID-19 pandemic and the extremely serious health risks it presents,” Smoot, 2020
WL 1501810, at *2, here, there are no conditions or combination of conditions that
would alleviate the Court's serious concerns that Mr. Walker poses both a flight risk
and a danger to the community. See also United States of America v. Harold Walker, 1:29-
cr-130(27), Doc. #: 467 (S.D.OH. April 15, 2020) (the Court expressly incorporates its
previous Order Denying Motion for Temporary Release). Accordingly, Defendant
Harold Walker’s Motion for Reconsideration for Bond (Doc. 583) is hereby DENIED.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

eth WH Gale

JUDGE MATTHEW W. McFARLAND

 
